DETAILED ACTION
This Final Office Action is in response to amendments filed 2/24/2022.
Claims 1, 2, 4, 5, 7, 9-16, 18, and 20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to the amendments filed 2/24/2022. Additional allowable subject matter has been indicated below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2016/0334797 A1), hereinafter Ross.
Claim 1
Ross discloses the claimed computer-implemented method for coordinating the movement of autonomous vehicles at transfer hubs (see at least Figure 7). Given that the autonomous vehicle 101 that implements the method of Figure 7 is described as being used as part of a fleet of vehicles in ¶0040, it is clear that the method of Figure 7 is applicable to a plurality of autonomous vehicles at a plurality of transfer hubs (i.e. regions).
Ross discloses that the method comprising determining one or more autonomous vehicles (i.e. autonomous vehicle 101) to move from a first location (i.e. meetup location ML 213) associated with a transfer hub (see at least ¶0104-0107, with respect to steps 732 and 734 of Figure 7, regarding that the AVS 100 of the autonomous vehicle 101 is instructed to drive to a meeting location 213 for awaiting the arrival of a selected human driven guidance vehicle in response to a detected event that affects safe passage of the autonomous vehicle determined in step 720, where meetup location 213 is determined by route analysis component 210, described in ¶0052, and the detected event is determined from region-specific information source 217 that provides location-based information about a region). A “transfer hub” is defined in the specification as an area; and therefore, Ross reasonably teaches a “transfer hub” as the region associated with the detected event that affects safe passage of the autonomous vehicle.
Ross further discloses that the claimed method comprises grouping the one or more autonomous vehicles into a first group to move the one or more autonomous vehicles in the first group together from the first location (see at least ¶0107, with respect to steps 732 and 734 of Figure 7, regarding that the AVS 100 is instructed to drive to a meeting location 213 for awaiting the arrival of a selected human driven guidance vehicle, where the autonomous vehicle 101 tracks the guide vehicle through a road segment upon detected arrival of the guide vehicle, as described in ¶0110, with respect to step 750). Due to the limitation of “one or more autonomous vehicles,” only one autonomous vehicle is required to be taught by prior art; therefore, grouping a single autonomous vehicle into a “first group” is reasonably taught by controlling the single autonomous vehicle of Ross to wait at the meeting location 213.
Ross further discloses that the claimed method comprises assigning a vehicle operator to move the first group from the first location to a second location (i.e. end of a road segment) associated with the transfer hub based at least in part on an availability of the vehicle operator (see at least ¶0059, ¶0045 regarding the selection of an available driver, such as by taking into consideration profile information or historical information about the particular driver, where the autonomous vehicle 101 is guided by the human driven vehicle 231 through the road segment where the event of concern is present; ¶0112, with respect to step 760 of Figure 7, regarding that the AVS 100 is detached from the human driven guide vehicle once an event passes).
Ross further discloses that the claimed method comprises directing the vehicle operator to move a support vehicle (i.e. human driven vehicle) from the first location to the second location (see at least ¶0061, regarding the set of instructions 257 is communicated to human driver vehicle system 500 of the selected vehicle for performing manual actions to guide the autonomous vehicle 101, where the autonomous vehicle 101 tracks the guide vehicle through the selected roadway), wherein at least one of the one or more autonomous vehicles in the first group are configured to autonomously follow the support vehicle from the first location to the second location (see at least ¶0045, regarding the AVS 100 receives and acts on route information 141 and/or instructions 151 that cause the autonomous vehicle 101 to track the human driven vehicle).
Claim 2
Ross further discloses that grouping the one or more autonomous vehicles into a first group to move the one or more autonomous vehicles in the first group together from the first location comprises: 
determining that the one or more autonomous vehicles are located at the first location at a current time (see at least ¶0052, regarding the determination that the autonomous vehicle 101 should remain at the current location AV CL 203). The current location of the autonomous vehicle 101 in Ross inherently occurs at the “current time.”
Claim 4
Ross further discloses assigning the vehicle operator to move the first group to the second location associated with the transfer hub based at least in part on the availability
 of the vehicle operator comprises: 
selecting the second location from one or more candidate locations associated with the transfer hub to receive the first group from the first location (see at least ¶0105-0106, regarding the detection of an event associated with a particular road segment);
determining that the vehicle operator is available to move the first group from the first location to the second location (see at least ¶0045, regarding the determination of a human operator that is available to field transport requests; ¶0054, regarding the determination of which vehicles are available using open human driver data store 234); and 
assigning the vehicle operator to move the first group from the first location to the second location (see at least ¶0059, ¶0045 regarding the selection of an available driver, such as by taking into consideration profile information or historical information about the particular driver, where the autonomous vehicle 101 is guided by the human driven vehicle 231 through the road segment where the event of concern is present; ¶0112, with respect to step 760 of Figure 7, regarding that the AVS 100 is detached from the human driven guide vehicle once an event passes).
The limitation of “one or more candidate locations” only requires one candidate location to be taught by prior art; and therefore, the selection of the second location may be reasonably taught by the determination of the road segment that is associated with the detected event, where the road segment inherently contains an end point.
Modifying claim 4 to recite “selecting the second location from a plurality of candidate locations” would be allowable subject matter.
Claim 7
Ross further discloses determining that the vehicle operator is available to move the first group from the first location to the second location of the one or more candidate locations comprises: 
determining one or more attributes associated with the one or more autonomous vehicles (see at least ¶0050, regarding the AV data 201 includes current location of the autonomous vehicle 101, planned drop off or service location of the autonomous vehicle, planned route for the autonomous vehicle 101, and various types of sensor information 209); 
determining a pool of vehicle operators associated with the transfer hub (see at least ¶0054, regarding accessing open human driver data store 234 for identifying vehicles driven by humans which are available for new transport request; ¶0059, regarding the selection of a driver from a candidate set based on various parameters); 
determining one or more attributes associated with one or more vehicle operators from the pool of vehicle operators (see at least ¶0059, regarding profile information and historical information about the particular driver is considered); and 
determining the vehicle operator from the one or more vehicle operators based at least in part on the one or more attributes associated with the vehicle operator and the one or more attributes associated with the one or more autonomous vehicles (see at least ¶0051-0054, regarding that the human driven vehicle is selected as a guide for the autonomous vehicle 101 by querying various data stores, such as open human driver data store 234, and the location of the meeting location selected according to the current location of the autonomous vehicle 101).  
Claim 8
Ross further discloses that the one or more attributes associated with the one or more autonomous vehicles comprise operational status (see at least ¶0050, with respect to the location of the autonomous vehicle 101), and the one or more attributes associated with the vehicle operator comprise a vehicle operator location within the transfer hub (see at least ¶0054, with respect to the current location of the potential human driven vehicles as well as the route the vehicles are traveling).
Claim 10
Ross further discloses 
detecting a triggering event including at least one of a determination that the one or more autonomous vehicles are located at the first location (see at least ¶0118-0120, regarding that the driver of the HV vehicle drives to the meeting location and receives a notification informing the driver of the presence of the autonomous vehicle 101); and 
determining the one or more autonomous vehicles to move from the first location associated with the transfer hub in response to the triggering event (see at least ¶0120, regarding that the driver receives feedback to facilitate the tracking by the autonomous vehicle 101; Figures 11A-11C, depicting the indication of “Charlie AV” and the appropriate navigation commands to the driver).
Claim 11
Ross discloses the claimed computing system for coordinating a movement of autonomous vehicles at transfer hubs (see at least Figure 3), the system comprising one or more processors, and one or more tangible, non-transitory, computer readable media that collectively store instructions (see at least ¶0026-0029) that when executed by the one or more processors cause the computing system to perform operations described in the rejection of claim 1.
Claim 12
Ross further discloses grouping the one or more autonomous vehicles into the first group to move the one or more autonomous vehicles in the first group together from the first location comprises: 
obtaining data indicative of a current location of one or more first autonomous vehicles (see at least ¶0050, regarding AV data 201 includes current location of autonomous vehicle 101);
determining that the one or more autonomous vehicles are at the first location associated with the transfer hub at a current time based at least in part on the current location of the one or more autonomous vehicles (see at least ¶0052, regarding the determination that the autonomous vehicle 101 should remain at the current location AV CL 203). The current location of the autonomous vehicle 101 in Ross inherently occurs at the “current time.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Fulton et al. (US 2014/0278635 A1), hereinafter Fulton.
Claims 9 and 20
Ross further discloses that an “assignment request” (i.e. event request 121) is transmitted to remote services for moving the one or more autonomous vehicles from the first location to the second location (see ¶0042-0043), and Ross does not disclose the “assignment request” as being transmitted to the vehicle operator, where the vehicle operator provides a confirmation indicating acceptance of the assignment request by the vehicle operator. However, the technique of confirming operation with a driver before implementing control is well known in the art.
Specifically, Fulton discloses the known method of selecting a driver (similar to the method of assigning a vehicle operator taught by Ross) (see at least ¶0047, with respect to step 112 of Figure 5, regarding driver 8 is selected through a ranked list or through other selection methods) that comprises sending an assignment request to the selected driver (similar to the vehicle operator taught by Ross) (see at least ¶0048, with respect to step 114 of Figure 5), and receiving a confirmation from the selected driver, the confirmation indicating acceptance of the assignment request by the selected driver (see at least ¶0048, with respect to steps 114 and 116 of Figure 5).
In Ross, the assignment request is associated with an assignment to move the one or more autonomous vehicles from the first location to the second location. In Fulton, the assignment request is associated with an assignment to make a delivery from a first location to a second location. However, it is the technique of sending an assignment request to a vehicle operator and receiving a confirmation from the vehicle operator that is modified by Fulton; therefore, the nature of the task that is being performed by traveling between a first location to a second location does not influence this combination.
Since the systems of Ross and Fulton are directed to the same purpose, i.e. assigning a vehicle operator to drive from a first location to a second location, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ross, so as to further send an assignment request to the vehicle operator, the assignment request associated with an assignment to move the one or more autonomous vehicles from the first location to the second location, and receive a confirmation from the vehicle operator, the confirmation indicating acceptance of the assignment request by the vehicle operator, in the same manner that Fulton sends an assignment request to the selected driver and receives a confirmation from the selected driver, the confirmation indicating acceptance of the assignment request by the selected driver, with the predictable result of providing the selected driver with the ability to decline a request when desired.
Allowable Subject Matter
Claims 3, 5, 6, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3 and 13, the closest prior art of record, Ross and Kim (translation of KR 20180012434 A), hereinafter Kim, taken alone or in combination, does not teach the claimed determining one or more second autonomous vehicles that will arrive at the first location at a future time; and grouping the one or more second autonomous vehicles into the first group to move the one or more autonomous vehicles and the one or more second autonomous vehicles in the first group together from the first location, in light of the overall claim. While Ross discloses the application of the “one or more autonomous vehicles” as being part of a fleet in ¶0040, Ross does not disclose determining a second autonomous vehicle will arrive at the first location at a future time, so as to be grouped into the first group, as claimed. Kim discloses that a plurality of automatically operated support vehicles 100 (i.e. “one or more autonomous vehicles” and “one or more second autonomous vehicles”) follow a manually operated logistics support vehicle 100 (i.e. “support vehicle”); however, Kim does not disclose determining one or more second autonomous vehicles that will arrive at the first location at a future time and grouping the one or more second autonomous vehicles into the first group to move the one or more autonomous vehicles and the one or more second autonomous vehicles in the first group together from the first location, as claimed. No reasonable combination of prior art can be made to teach the claimed invention, in light of the overall claim.
With respect to claims 5 and 14, the closest prior art of record, Ross, taken alone or in combination, does not teach that the claimed assigning the vehicle operator to move the first group to the second location associated with the transfer hub based at least in part on the availability of the vehicle operator comprises: 
determining one or more attributes associated with the one or more autonomous vehicles; 
determining one or more attributes associated with one or more locations associated with the transfer hub; 
determining the one or more candidate locations from the one or more locations associated with the transfer hub based at least in part on the one or more attributes associated Page 3 of 11with the one or more autonomous vehicles and the one or more attributes associated with the one or more locations; and 
assigning the vehicle operator to move the first group from the first location to one of the candidate locations, in light of the overall claim.
  Specifically, Ross does not disclose determining the candidate location (or second location) based on attributes associated with the autonomous vehicle and attributes of the transfer hub (i.e. region). Ross discloses the candidate location (or second location) as being associated with the detected road segment. No reasonable combination of prior art can be made to teach the claimed invention, in light of the overall claim. Claim 6 is objected to for incorporating the allowable subject matter of claim 5 by dependency. Claims 15-19 are objected to for incorporating the allowable subject matter of claim 14 by dependency.
Claim 4 may also contain allowable subject matter. See the discussion provided in the rejection of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661